 



Exhibit 10.1
October 10, 2005
President
Bisys, Inc.
90 Park Avenue
New York, NY 10016
Ladies and Gentlemen:
Reference is made to that certain Software License Agreement effective as of
September 1, 2003 by and between Open Solutions Inc. (“OSI”) and BISYS, Inc.
(“BISYS”), as amended (the “Agreement”). OSI and BISYS hereby agree as follows:
1. Any defined terms used in this letter shall have the meaning ascribed to such
defined term in the Agreement.
2. The date by which BISYS is entitled to terminate the limited non-compete
obligations of OSI for a region pursuant to Section 4(b) of the Agreement, and
thereby automatically terminate OSI’s Most Favored Customer obligations and
BISYS’ Minimum Fee Payment obligations for such region (subject to the 9 month
continuation provision of Section 4(b)(4)), among other things, is hereby
extended from October 10, 2005 to January 31, 2006 (“Extension Period”), subject
to the following:

  •   BISYS shall continue to pay Minimum Fee Payments to OSI during the
Extension Period in accordance with the Agreement; and     •   If BISYS elects
to terminate the limited non-compete obligations of OSI for a region on or
before January 31, 2006, such election shall be deemed to have been made on
October 10, 2005 so that the delayed election shall not cause BISYS to pay more
in Minimum Fee Payments with respect to such region than it would have been
required to pay if such election had been duly made on October 10, 2005.

3. This letter agreement shall constitute an amendment of the Agreement in
accordance with the terms and conditions thereof. In all other regards the
Agreement shall remain and continue in full force and effect as amended through
the date hereof.
Please acknowledge your agreement to the foregoing by countersigning this letter
agreement in the place provided below and returning it to the undersigned,
whereupon

 



--------------------------------------------------------------------------------



 



Bisys, Inc.
October 10, 2005
Page -2-
this letter agreement shall become effective as of the date first above written.

              Very truly yours,    
 
            OPEN SOLUTIONS INC.    
 
            By:   /s/ Carl D. Blandino              
 
  Name:   Carl D. Blandino    
 
  Title:   Senior Vice President & Chief Financial Officer    

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

              BISYS, INC.    
 
            By:   /s/ William W. Neville              
 
  Name:   William W. Neville    
 
  Title:   President    

 